                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THOMAS JOHNSON                              :
          Plaintiff,

            v.                             :

PA. DEPARTMENT OF EDUCATION;                          CIVIL ACTION
SECRETARY PEDRO A. RIVERA;        :                   NO. 19-1782
COMMONWEALTH OF PA;
PHILADELPHIA SCHOOL DISTRICT;
DEPARTMENT OF HUMAN SERVICES;     :
FEDERAL BUREAU OF INVESTIGATIONS;
ATTORNEY GENERAL'S OFFICE; and,
JOHN DOES 1-10                    :
           Defendant.

                                        ORDER



      AND NOW, this 24th day of March 2020, it is hereby ORDERED as follows:

            (1)    This Court’s Order dated September 23, 2019 (ECF No. 12) shall be
                   VACATED by reason of crossed filings on September 23-24, 2019 by
                   both Plaintiff and this Court (ECF Nos. 9, 11.);

            (2)    Defendants Attorney General’s Office and Federal Bureau of
                   Investigations’ Motion to Dismiss (ECF No. 6), Philadelphia School
                   District’s Motion to Dismiss (ECF No. 7), and the Commonwealth of
                   Pennsylvania, Department of Human Services, Pennsylvania. Department
                   of Education, and Pedro A. Rivera’s Motion to Dismiss (ECF No. 8), are
                   GRANTED, all in accordance with this Court’s accompanying
                   Memorandum; and,

            (3)    The Clerk of Court shall mark the matter CLOSED.



                                                      BY THE COURT:



                                                      /s/ C. Darnell Jones, II   J.
